Case 1:18-cv-10225-MLW Document 467-3 Filed 01/27/20 Page 1 of 4




            EXHIBIT 2
   Case 1:18-cv-10225-MLW Document 467-3 Filed 01/27/20 Page 2 of 4



                     DECLARATION OF ISABELLE SANTAY

1. My name is Isabelle Santay and I am 23-years old. I am married to Erik Rodriguez-
   Oseguera, who is also 23-years old.

2. Erik and I started dating in 2016. We met online and started hanging out with each other
   soon after. We would meet up at the beach, go to the park together, and go out on dates.
   I also often went to watch him play at his soccer games.

3. I was drawn to Erik because of his personality—he’s the type of person who will go to
   great lengths to make others happy, and always goes above and beyond what’s asked of
   him to get things done. He’s also completely devoted to his family. In the summer, we
   like to go to the beach, amusement parks, have cook-outs with friends and family, and
   generally spend as much time as we can together.

4. We moved in together in 2017 while I was pregnant with our son, D    . We live in an
   apartment in New Bedford with D       and my daughter from a previous relationship,
   J     . D     is two years old, and J     is seven.

5. Last November, Erik and I got married at city hall in front of our closest relatives. We
   wanted to make it very intimate and kept it fairly private. We would’ve liked to have a
   honeymoon, but we didn’t have a chance to go anywhere and celebrate the way we’d like
   because of the events that happened soon after.

6. Erik is the primary provider for our family, as he pays the rent and most of our bills. I
   work at an office helping people apply to jobs, and Erik works year-round doing
   construction, landscaping, and painting. He’s an incredibly hard worker, and often works
   on Saturdays in the summer during the busy months. Without him, I don’t know how I’ll
   be able to make ends meet.

7. There is also a possibility I am pregnant with another child. Erik and I have been trying
   to have another child, and we have been eagerly awaiting test results. I went to the
   doctor to take a blood test, and I have an appointment coming up to find out the results.
   It would be devastating if I found out I was pregnant with Erik’s child and Erik wasn’t
   there to help me with the pregnancy or to help raise the child together. The timing
   couldn’t be worse.

8. Erik is a wonderful father to D     and J      , who both love him very much. D       is
   especially attached to him. Whenever D        gets sick, he gets very cranky and only
   wants his dad. It’s hard for me to even give him medicine because he only lets his dad
   give it to him.

9. D      has suffered from chronic ear infections since he was born. They come and go, but
   when the infections start, they are very severe and painful. D     has had so many ear
   infections that his doctor wants to send him to Boston Children’s Hospital to get surgery
   for both of his ears. It would be heartbreaking to both me and my son if Erik weren’t
   there for the surgery.
   Case 1:18-cv-10225-MLW Document 467-3 Filed 01/27/20 Page 3 of 4



10. I am also in bad health due to two serious illnesses. I was diagnosed with a rare and
    serious lifelong autoimmune disease called Wegener’s granulomatosis. It’s a type of
    vasculitis that affects my veins and lungs, which are constantly swollen and very painful.
    When there are flare-ups on my lungs, for example, it’s like I have a whole bunch of
    tumors that cover my lungs and makes it really hard to breathe correctly. There’s no
    medication I can take except steroids that are so strong they can only be administered in
    the hospital. When I take the steroids, I’m not allowed to leave the hospital.

11. On top of that, I also suffer from severe rheumatoid arthritis throughout my body. I get
    regular, painful flares, and I have to see a doctor every two to three months. At these
    appointments, they drain the fluid from each of my knees, ankles, feet, hands, and elbows
    using three needles for each site. After these injections, I’m unable to move for twenty-
    four hours and I have to be taken home to rest.

12. Because of my illnesses, Erik’s support has been crucial. I have relied on Erik
    throughout my diagnosis and sickness, and he’s been there with me every step of the
    way. He goes with me to my appointments and takes care of the kids when I’m on
    bedrest or am admitted to the hospital. Without him, there’s no one else who can take
    care of them.

13. If Erik is deported to Honduras, I would not be able to move there to be with him. My
    serious illnesses mean I need to stay in the United States to see specialists on a regular
    basis. Additionally, I share custody of my daughter with her father, who lives here in the
    U.S. I wouldn’t be able to take my son and daughter to another country, nor would I be
    able to leave my daughter here with her father.

14. That’s why my whole world changed when Erik was arrested and then detained two
    weeks later.

15. In late December, Erik got into a car accident late at night. He was arrested because he
    didn’t have a driver’s license on him, and he was also charged with hitting a police
    officer. However, Erik told me he was hit by the police officer and was only reacting to
    the way the officers were treating him. Erik said the officer grabbed him by the chest and
    pulled him up hard. Erik tried to pull himself away but he ended up pushing the officer,
    and then the officer hit Erik in the eye. Erik had to go to the hospital after that incident.

16. I paid Erik’s bail that night, and we went to court the next Monday to address the
    charges. A court date was set for February 25, 2020. But then two weeks later, Erik was
    stopped and detained on his way to work. He wasn’t able to drive because it was a
    condition of the court to stay out of trouble until his charges were resolved, so his boss
    had picked him up to go to work. Then the van was stopped because of speeding. The
    officers asked Erik for his name and then just took him after that.

17. Erik’s boss called me right away to tell me that Erik had been detained. I was so scared,
    and so many things went through my mind. I thought of my children first and foremost,
    who are very attached to Erik and would be devasted if he wasn’t around.




                                             2
       Case 1:18-cv-10225-MLW Document 467-3 Filed 01/27/20 Page 4 of 4



   18. I’ve felt so awful since Erik’s been taken away. I haven’t been able to sleep in my own
       home because if I take my son home, he starts looking for his dad and crying out for him.
       He goes into each and every bedroom, closet, and bathroom searching for him and calling
       out for his dad, which just breaks my heart.

   19. When Erik was detained he was first taken to the Bristol jail, where I was able to visit
       him a few times. Each visit was so emotional, but at least while he was there we could
       talk often, sometimes more than three times a day.

   20. On Friday he was suddenly transferred to New Hampshire. I had even gone to Bristol to
       see him the night before, and then on Friday morning I came out of the shower and saw a
       missed call from him. I managed to pick up the second time he called and he sounded
       terrified on the phone—they told him he was getting deported, and I got so scared. Since
       he’s been relocated to New Hampshire, I’ve only been able to talk to him a couple of
       times because the new facility only lets him make phone calls at certain times.

   21. I’m so terrified about what’s to happen, and I can’t imagine what it would be like if Erik
       were removed from the U.S. I will struggle emotionally and financially if he is taken
       away from our family. Erik plays such an important role in my life and my kids’ life,
       especially because of my illnesses, and I don’t know what I’d do without him.




Signed under pains and penalties of perjury on January 26, 2020.




_____________________________                                      _____________________

Isabelle Santay                                                    Date




                                                3
